DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 U.S. Application No. 16/064,729 are currently pending and have been examined.  Applicant amended claims 1, 5-9, 13, 14, 16 and 17.  
Claims 1-17 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 28 December 2020, with respect to the rejections of claims 1, 5, 7 and 8 under 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

The previous objections to claims 2-4, 6 and 9-17 are withdrawn because they depend from an allowed claim.

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Tokoro (JP 2013-129228 A) in view of Doi et al. (US 2013/0041564 A1, “Doi”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Tokoro, discloses a vehicle control device which can actuate a gas pedal erroneous-stepping control without stopping the pre-clash brake control.

Doi discloses a safeguard system for a vehicle is provided which works as an unintended operation control system. The safeguard system works to calculate an accelerator-manipulated variable representing a degree to which an accelerator of the vehicle is manipulated. When it is found that the accelerator-manipulated variable has dropped at a given rate and then risen within a preselected rise time period, the safeguard system determines that such an operation is an unintended action and controls an operation of the vehicle such as acceleration or speed of the vehicle to minimize the probability of encountering a hazard to the vehicle.

With respect to independent claims 1 and 7, Tokoro taken either individually or in combination with other prior art of record fails to teach or suggest: the automatic braking control is cancelled by a cancelling process of the processor in response to the driver depressing the accelerator pedal to the predetermined depressing state in a case where the processor determines that the predetermined shift-lever position change has not been performed.

Claims 2-6 and 8-17 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668